Citation Nr: 1643077	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  11-32 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from December 20, 2012.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities from December 20, 2012.


REPRESENTATION

Appellant represented by:	Neil B. Riley, Agent


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to February 1972, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  A March 2010 rating decision granted service connection for PTSD and assigned an initial 30 percent disability rating, effective February 11, 2004.  A December 2011 rating decision denied entitlement to a TDIU.

The Veteran testified before RO personnel in September 2011 and during a video conference hearing before the undersigned Veterans Law Judge in July 2013.  Transcripts of these hearings are of record.

In November 2013, the Board awarded an initial rating of 50 percent, but no higher, for PTSD prior to December 20, 2012 and denied the claim for a TDIU prior to December 20, 2012.  In the decision, the Board also remanded the issues of an initial increased rating for PTSD and a TDIU from December 20, 2012.  

In a January 2014 rating decision, the RO effectuated the Board's decision, awarding an initial 50 percent rating for PTSD, effective February 11, 2004.

The Veteran appealed the denial of a TDIU prior to December 20, 2012 to the United States Court of Appeals for Veterans Claims (Court), which issued a December 2014 Order granting a Joint Motion for Partial Remand (Joint Motion), vacating the portion of the Board decision that pertained to a TDIU prior to December 20, 2012 and returning that issue to the Board for additional development.  The Joint Motion also documented that the Veteran had abandoned his appeal regarding entitlement to an initial rating in excess of 50 percent for PTSD prior to December 20, 2012.  

In July 2015, the Board again denied entitlement to a TDIU prior to December 20, 2012 and remanded the issues of an initial rating in excess of 50 percent for PTSD and for a TDIU, both from December 20, 2012, to the AOJ.  The Veteran again appealed the denial of a TDIU prior to December 20, 2012 to the Court.  However, a March 2016 Order granted a Motion to Dismiss filed on the Veteran's behalf.  Therefore, the only remaining issues are those listed on the title page.

As a final matter, the Board notes that in July 2013, the Veteran filed a VA Form 21-22a (Appointment of Individual as Claimant's Representative), appointing the current accredited agent as his representative, including authorization to release records to the agent's administrative employee, B. D.  Previously, the Veteran had appointed an attorney from the same law firm as his current agent.  Although the July 2013 appointment did not include an authorization to disclose information to the attorney and did not name additional people other than the administrative employee from the law firm to act on the Veteran's behalf, the former attorney continued to submit correspondence on the Veteran's behalf.  

Consequently, in August 2016, the Board advised the Veteran that only his accredited agent was recognized as his representative and explained that he could add additional people from the law firm within 30 days to act on his behalf; otherwise only the current agent would be recognized.  See 38 C.F.R. § 14.631.   The Veteran did not respond.  As a result, only his accredited agent is recognized as representing him and the Board is unable to recognize the written correspondence from the Veteran's former attorney received after he appointed his current agent.  In any event, the correspondence from the former attorney included requests for the Veteran to appear at a videoconference hearing before the Board; however, because he already testified at such a hearing and made his contentions clear, the Board finds that an additional hearing is unnecessary.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDINGS OF FACT

1.  Since December 20, 2012, the Veteran's PTSD has been manifested by symptoms productive of occupational and social impairment with reduced reliability such as tense, guarded behavior; slow, hesitant speech; irritable, anxious, and angry or depressed mood with congruent affect; mild problems with attention, concentration, and short- and long-term memory; sleep impairment with nightmares; flashbacks; avoidant behaviors; suspiciousness; and a single episode of disheveled appearance, poor judgment, and angry outbursts involving throwing objects or punching walls.  

2.  The schedular rating criteria reasonably describe the disability level and symptomatology of the Veteran's PTSD and referral for extraschedular consideration is not warranted.

3.  For the period from December 20, 2012, the Veteran's service-connected disabilities include: PTSD, rated 50 percent disabling; acne, rated 10 percent disabling; tinnitus, rated 10 percent disabling; and bilateral hearing loss rated noncompensably disabling.

4.  For the period from December 20, 2012, the Veteran's service-connected disabilities are not shown to be of such nature and severity as to preclude his participation in substantially gainful employment consistent with his high school education and occupational background as a truck driver.


CONCLUSIONS OF LAW

1.  For the period from December 20, 2012, the criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  For the period from December 20, 2012, the criteria for a total disability rating due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2014), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In a January 2011 pre-decisional letter, the RO notified the Veteran of what information and evidence is needed to substantiate his claim of entitlement to a TDIU and for increased rating claims, what information and evidence must be submitted by the Veteran, and what information and evidence will be obtained by VA.  The letter also notified him of the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of the VCAA, to include substantial compliance with the prior Remands pertinent to the issues remaining on appeal.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this regard, the AOJ requested ongoing treatment records from the Manchester VA Medical Center (VAMC) dated since November 2011 and arranged for additional VA examinations to assess the severity of the Veteran's PTSD.  

The evidence of record contains the Veteran's service treatment and personnel records; post-service VA and private outpatient treatment records; VA examination reports pertinent to evaluation of PTSD prior to December 20, 2012; employment and wage earnings information; Social Security Administration (SSA) records provided by the Veteran's former attorney; hearing testimony; and lay statements of the Veteran, family members and others, his previous representatives, and current accredited agent.  There is no indication of relevant, outstanding records that have not already been requested that would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In December 2013 and December 2015, the Veteran was afforded VA PTSD examinations, which were also pertinent to the claim for a TDIU from December 20, 2012.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 


In July 2013, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  For the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the increased rating and TDIU claims in appellate status for the period from December 20, 2012.

II. Criteria & Analysis

For the period from December 12, 2012, the Veteran contends that his service-connected PTSD warrants a disability rating higher than the 50 percent rating assigned and that his PTSD, in particular, renders him unemployable.  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the 

basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Id. at 594.  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board notes that this issue involves the Veteran's dissatisfaction with the initial rating for his PTSD assigned following the grant of service connection for the period from December 20, 2012, and staged ratings are to be considered.

The 50 percent rating for the Veteran's PTSD is assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  PTSD is evaluated using the General Rating Formula for Mental Disorders.

General Rating Formula for Mental Disorders:
Rating
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70 
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication
10
38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. (DSM-IV) at 32).  Since December 20, 2012, the Veteran's GAF score has ranged from 40 to 55.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014)).

GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms OR serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job).  Id.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  DSM-IV, supra.

GAF scores are just one component of a veteran's disability picture, and the Board does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  Under such circumstances, Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning. Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

The symptoms listed in the relevant rating criteria are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Turning to the evidence, at the September 2011 DRO hearing, the Veteran testified he believed a 70 percent rating was warranted for his PTSD.  He stated that he sees his daughter at least once per month and gets along "pretty good" [sic] with his ex-wife.  He testified that he was laid off from his job at a trucking company because he had disagreements with the owner and the supervisor because he had been at the company longer than others who had been laid off.

During November 2012 VA primary care treatment, the Veteran denied "any feelings of depression" and any homicidal or suicidal ideation during a review of systems.  Subsequent VA treatment records reflect that the Veteran generally presented at least monthly for medical treatment with several periods lasting three to five months between appointments.  The records do not reflect treatment specific to PTSD or other mental disorders.

In May 2013, the Veteran's former attorney submitted a private psychiatric evaluation report dated December 20, 2012 from J. Newcomb, M.D., who addressed the report to another attorney from the firm.  Dr. Newcomb specified that the examination and consultative report were completed at the request of the attorney and the Veteran was informed that no treatment would be rendered.

The Veteran described his history of outpatient VA treatment for PTSD and trials of psychotropic medications, finding them unhelpful or productive of unwanted side effects.  He reported that he had been a commercial truck driver for many years, but out of the work force for the past two and one-half years.  He stated he did not believe he could drive anymore due to road rage, anxiety, and difficulty concentrating.  He described sleep disturbance due to nightmares; angry outbursts, throwing things, and being able to "do things like punch holes in a wall;" intermittent suicidal ideation; and flashbacks.  He indicated that his girlfriend became so frightened of his angry outbursts that she does not come over anymore.  The report also noted that "[a]t times his behavior is bizarre, and he stated that he went somewhere to a business and was upset because the door was locked, and he ended up breaking the door in."

Objective mental status examination findings included the following: disheveled, overtired appearance; memory impairment for immediate items; impaired concentration with diminished attention span; and poor judgment.  The psychiatrist found that the Veteran did "not appear to be delusional, but he does have frequent hallucinations in the way of flashbacks to Vietnam."  Dr. Newcomb commented that the Veteran arrived late for his appointment because he "became confused as to how to find this address and ended up at the Maine Mall several miles away.  He had to have someone help to guide him to this office."  (The Board notes that according to Mapquest.com, the distance between the Veteran's address of record in New Hampshire and Dr. Newcomb's office in Maine is approximately 127 miles). 

Regarding activities of daily living, the Veteran reported tending to arise around 11:00 in the morning due to nightmares keeping him up at night; poor concentration and focus; often neglecting to bathe or shave, spending much of the day in a bathrobe; forgetting "what he is supposed to get" when shopping; spending much of the day alone, watching a lot of TV; seeing his daughter "very occasionally;" and driving people away by his behavior.  Dr. Newcomb concluded that the Veteran appeared to have a "markedly impaired ability to conduct activities of daily living, and his social functioning appears to be markedly impaired."  

Dr. Newcomb also indicated that he reviewed records VA and private medical records; recommended a VA disability rating for the Veteran's PTSD; and rendered an opinion regarding the Veteran's ability to work.

In terms of a VA rating, according to the General Rating Formula for Mental Disorders, I would comment as follows.  Given [the Veteran's] impaired concentration, persistent hallucinations, grossly inappropriate behavior, plus disturbed activities of daily living including poor maintenance of personal hygiene, plus memory loss, his appropriate rating would be 100 percent.  Given the above symptoms and signs, [the Veteran] is unable to function in a workplace in a manner that I would describe as independent, appropriate, sustainable and effective; and, therefore, his mental condition keeps him from working.

Dr. Newcomb assigned a GAF score of 40.

In July 2013 the Veteran testified that his last job was driving a truck in the middle of the night and he did not have to deal with anybody.  However, he also testified that he was likely laid off from that job for arguing with his boss.  He stated that most of his work experience was as a truck driver, he completed high school, and had never been hospitalized for PTSD.  He reported that he stopped going to the VA medical center for treatment because it was an hour drive each way and the medications prescribed for PTSD symptoms did not seem to help, so he believed it was a "waste of time, gas, and aggravation to drive" there.  He testified that he could not go back to work as a truck driver again because "people are just horrible now" and he gets a headache when he drives.

During a VA primary care visit later in July 2013, the Veteran denied any headaches, feelings of depression, or any suicidal or homicidal ideation during a review of systems.  Objectively, he was alert and fully oriented and observed to be in no acute distress.  Depression screening was negative.

In December 2013, the Veteran was afforded a VA examination by a clinical psychologist.  He endorsed symptoms of depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; and difficulty in establishing and maintaining effective work and social relationships.  He described his appetite as "not bad," his energy level as "not as good as it should be," and his temperament as "irritable."  He described expressing anger by yelling and swearing and admitted getting into a "pushing match" two times at the American Legion in the past year.  He reported experiencing depression "sometimes" and anxiety "most of the time."  

The Veteran indicated that he had worked as a truck driver for ten years until he was laid off in January 2010.  Subsequently, he worked in a part-time truck-driving job for about two months.  He reported being a good worker when he was working, going to his job regardless of how he was feeling emotionally.  Since no longer working, he described spending his days doing household chores, running errands, watching TV, or reading, which was his only hobby.  He denied having close friends, but reported staying in touch with his family of origin.

Mental status examination findings included the following: appropriate appearance; tense behavior with underlying agitation and poor eye contact; slow, deliberate, hesitant, and soft speech; irritable, angry, and anxious mood; affect congruent with mood; no depersonalization, derealization, hallucinations, or illusions of perceptions; goal-directed thought process; no preoccupations, obsessions, delusions, or suicidal or homicidal ideations; oriented to four spheres with average intelligence; mild problems with attention, concentration, and short-term memory; and long-term memory, abstract reasoning, insight, moral/ethical thinking, and judgment within normal limits.  In addition to PTSD, the examiner diagnosed mild alcohol use disorder, characterized by drinking four to six drinks twice per week; the remaining psychiatric symptoms were attributable to PTSD.

Following a review of the claims file and examination, the examiner opined that it was at least as likely as not that the Veteran could obtain and maintain gainful employment.  The examiner emphasized that the Veteran had sufficient intelligence; attention, concentration, and short-term memory; ability to follow directions; analytical reasoning skills; abstract thinking abilities; and fine motor skills.  Accordingly, the examiner concluded the Veteran could do skilled or unskilled work, but would work best alone where he would not have interface with the general public due to his irritability.  The examiner also observed that at the Veteran's last job driving a cleaning truck, the Veteran was successful and was not laid off or fired.  The examiner characterized the Veteran's occupational and social impairment to include occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

A February 2014 VA urgent care note reflects that the Veteran sought treatment for right upper quadrant and low back pain.  He denied feeling hopeless about the present or future, or having thoughts to harm himself or others.  During March 2014 VA primary care treatment, the Veteran indicated he had thrown out his psychiatric medications.  The assessment included stable depression, stable PTSD, and insomnia.  During a May 2014 primary care visit, he stated, "I feel great."  On psychiatric examination, he was alert with appropriate mood.  The assessment included insomnia - getting better, stable PTSD, and stable depression.

In July 2014 and March 2015, the Veteran presented to VA urgent care for assessment of hip pain and a cough, respectively.  During both visits, he denied feeling hopeless about the present or future or having thoughts to harm himself or others.  His mental status upon arrival was "oriented."  During a July 2015 VA primary care visit, he denied anxiety, depression, or altered concentration.  The assessment following examination included stable PTSD and depression. 

The Veteran was afforded another VA examination in December 2015 to assess the current severity of his PTSD.  He described feeling "stress out;" being worried, angry, and scared; and "physically going downhill."  He stated he was not in any type of psychiatric treatment.  He denied any relevant legal or behavioral history since the last VA examination in December 2013, but indicated he continued to consume approximately six or more alcoholic drinks twice a week.  He endorsed similar symptoms as in the prior examination: depressed mood, anxiety, suspiciousness, mild memory loss, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  He described sleeping five hours per night due to awakening from dreams, noises, and pain; having average appetite; having "pretty low" energy level and feeling exhausted all the time; and having average sex drive.  He denied depression and instead reported feeling "bored;" feeling anxiety or worry most of the time; irritability; and swearing "at stuff" when angry.   

Mental status examination findings were also similar to the prior VA examination and included the following: appropriate appearance; tense, testy, guarded behavior; slow, hesitant, monotonous, growly speech; irritable, anxious, depressed mood with congruent affect; unremarkable perceptions and thought content; goal-directed thought process; oriented to four spheres; average intelligence; mild problems with attention, concentration, and short- and long-term memory; and abstract reasoning, ethical thinking, and judgment within normal limits.  

Regarding his prior work as a truck driver, the Veteran reported he was a good worker, adding, "I used to love driving."  Since no longer working, he indicated he spends his days doing home maintenance, watching TV, reading on the computer, and doing household chores and yardwork.  He stated he had a few close friends, his relationships with his family of origin were "okay," he had no hobbies, and he gets angry at other drivers when driving.

The examiner commented that the Veteran's PTSD had moderate effects on his employability, the major problem being his irritability, which he appeared to be able to control appropriately.  He characterized the Veteran's PTSD as causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational asks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner assigned a GAF score of 55 for moderate PTSD symptoms, manifested by having a few friends and "okay" relations with his family of origin, caring about his home and doing home repairs, and reading and staying current with current events.  For the period from December 20, 2012, the examiner identified the Veteran's strengths to include intelligence, adequate memory, ability to follow directions, abstract reasoning skills, analytical thinking abilities, fine motor coordination, ability to work with only one or two coworkers, ability to work minimally with authority.  The examiner identified the Veteran's weaknesses during the same period as physical fatigue, medical problems, and irritability and anger.  Finally, the examiner observed that the Veteran had never been fired and successfully drove a truck regionally for ten years.

The Board has considered the medical and lay evidence of record and finds that entitlement to an initial rating in excess of 50 percent for PTSD for the time period from December 20, 2012 is not warranted.

Since December 20, 2012, the Veteran's PTSD has been manifested by tense, guarded behavior; slow, hesitant speech; irritable, anxious, and angry or depressed mood with congruent affect; mild problems with attention, concentration, and short- and long-term memory; sleep impairment with nightmares; flashbacks; avoidant behaviors; and suspiciousness.  In addition, according to Dr. Newcomb's report of examination on December 20, 2012, the Veteran's PTSD was manifested by disheveled appearance, poor judgment, road rage and angry outbursts involving throwing objects or punching walls.  Based on these manifestations, the Board finds that the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability as contemplated by the 50 percent rating currently assigned.

However, the Board finds that the manifestations of the Veteran's PTSD do not more nearly approximate the criteria for a higher, 70 percent rating for the period since December 20, 2012 because the Veteran is not shown to have occupational and social impairment with deficiencies in most areas.  For example, while the Veteran has been observed to have anxious or depressed mood, his mood disturbance has not been of such severity or duration that it has affected his ability to function independently, appropriately, and effectively.  Notably, while receiving VA primary care treatment, he has denied feeling depressed or anxious, and was observed to be in no acute distress with appropriate mood.  Similarly, while his speech has been described as slow, hesitant, and growly, it has not been impaired to the degree that it has been illogical, obscure, or irrelevant.  Moreover, although the Veteran endorsed intermittent suicidal ideation and breaking the locked door of a business during his examination with Dr. Newcomb in December 2012, he has subsequently denied experiencing suicidal ideation, periods of violence, or legal problems.  

The Board also acknowledges the Veteran's difficulty establishing and maintaining effective work and social relationships.  However, the evidence of record does not reflect that he is unable to establish such relationships, as contemplated by the 70 percent rating criteria.  Rather, he reportedly maintains relationships with his family of origin and has an "okay" relationship with his daughter.  Finally, while the Veteran reportedly told Dr. Newcomb that he could no longer drive due to road rage, anxiety, and difficulty concentrating, the Board notes that the evidence of record suggests otherwise.  Although he required some assistance reaching his destination, he successfully drove more than 120 miles and across state lines to appear for his appointment with Dr. Newcomb in 2012.  Also, despite his reported difficulty with driving due to psychiatric symptoms such as irritability, his VA treatment records reflect that he purchased a new motorcycle and participated in Laconia [Motorcycle] Week during summer 2014.  In addition, although the Veteran testified that it was a waste of his time to drive to the New Hampshire VAMC for PTSD treatment, VA treatment records dated through January 2016 reflect that he continued to drive there for primary care, dermatology, and urgent care treatment.  As a result, his assertion that his PTSD symptoms impair his ability to drive, which is the essential skill required in his recent occupation as a truck driver, is unsupported by the record.

The Board also finds that the GAF scores assigned during the period from December 20, 2012 do not provide a basis for a higher, 70 or 100 percent rating.  Although Dr. Newcomb assigned a GAF score of 40 at the December 2012 evaluation, that score must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a) (2015).  As detailed, the evidence does not reflect such symptoms as obsessional rituals that interfere with routine activities; impairment in communication such as speech intermittently illogical, obscure, or irrelevant; impairment in reality testing such as spatial disorientation, persistent delusions or hallucinations, or memory loss for his own name or occupation; or an inability to establish and maintain effective relationships. 

The Board therefore finds that the actual symptoms reflected in the treatment records and VA examination reports are more probative than the GAF score of 40 in terms of evidentiary value.  Accordingly, the Board finds in the instant case that the Veteran's more moderate underlying symptomatology as described by the medical and lay evidence of record is more compatible with the GAF score of 55 assigned during the December 2015 VA examination.  As such, a higher rating of 70 percent is not warranted.  Further, the evidence does not reflect even more serious symptoms, such as grossly inappropriate behavior, disorientation to time or place, or persistent danger of hurting self or others, to warrant a rating of 100 percent.

In summary, the Board finds that a rating higher than 50 percent is not warranted for the Veteran's PTSD at any time since December 20, 2012.  The Board has also considered staged ratings under Fenderson v. West, 12 Vet. App. 119 (1999), but concludes that they are not warranted because as explained above, the medical and lay evidence of record did not support a higher rating than already assigned.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and are found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the Veteran has indicated he experiences some symptoms not specifically referenced by the applicable rating criteria.  However, the Board emphasizes that the General Rating Formula for Mental Disorders specifically allows for consideration of symptoms not mentioned by the rating criteria, as reflected by the phrase "due to such symptoms as" that is included for the 30 percent criteria and higher.  Therefore, the Board finds that the Veteran's PTSD symptoms are contemplated by the applicable rating criteria.  Nevertheless, the Veteran does not contend, and the evidence does not reflect, that his PTSD has caused frequent hospitalization.  In fact, VA treatment records document that he threw out his PTSD medications.  While he does assert that his PTSD precludes employment, the December 2013 and December 2015 VA examiners believed the Veteran could obtain and maintain gainful employment, highlighting his sufficient intelligence, concentration, memory, and analytical reasoning skills.  In any event, because the applicable rating criteria adequately contemplate the Veteran's PTSD, referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

For the foregoing reasons, the preponderance of the evidence is against the claim for an initial rating in excess of 50 percent for PTSD from December 20, 2012.  The benefit of the doubt doctrine is therefore not for application and the claim for a higher disability rating than that currently assigned must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

TDIU

Awards of TDIU are governed, in part, by 38 C.F.R. § 4.16(a) (2014).  Under that regulation, total disability ratings for compensation can be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  provided that, if there is only one such disability, the disability must be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See also 38 C.F.R. §§ 3.340, 3.341 (2014).  

Furthermore, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function.  

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

For the period from December 20, 2012, service connection is in effect for PTSD, rated as 50 percent disabling; acne, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss rated as noncompensably disabling.  The combined evaluation for compensation has been 60 percent since February 11, 2004.  Thus, the Veteran does not meet the threshold schedular requirements for a TDIU from December 20, 2012 under 38 C.F.R. § 4.16(a).

With regard to whether the Veteran is entitled to TDIU pursuant to 38 C.F.R. § 4.16(b), the Board has no authority to award TDIU under § 4.16(b) in the first instance.  Rather, the rating board must submit to the Director, Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

In this case, the Board has found that the Veteran is not precluded from obtaining and maintaining gainful employment consistent with his high school education and occupational experience as a truck driver.  As detailed above, the Veteran's PTSD is not so severe as to preclude his ability to drive, as evidenced by his ability to drive more than 120 miles to appear for his December 2012 appointment with a psychiatrist in another state; his purchase of a new motorcycle and participation in a motorcycle event in 2014; and his ongoing trips to the Manchester VAMC, which he states is approximately one hour each way from his home, to receive primary care, dermatology, and urgent care treatment.  Moreover, during the December 2013 and December 2015 VA examinations, he denied any relevant legal history that may interfere with his usual occupation as a commercial truck driver.  

Finally, the Board has considered the opinions regarding the Veteran's employability and finds the more probative and persuasive opinions weigh against a finding that the Veteran is precluded from obtaining and maintaining gainful employment consistent with his education and occupational experience.  Here, the December 2013 and December 2015 VA examiner concluded that the Veteran was capable of following a substantially gainful occupation since December 20, 2012 and listed the Veteran's strengths that contribute to such capability, including intelligence, adequate memory, ability to follow directions, and abstract reasoning skills.  The examiner also emphasized that the Veteran had never been fired and had successfully worked as a regional truck driver for ten years until he was laid off.

In comparison, the December 20, 2012 examination report reflects that the Veteran's former attorney arranged for the Veteran to be examined by a private psychiatrist, J. Newcomb, M.D., at his office in Maine.  Dr. Newcomb opined that the Veteran was unable to function in a workplace in an independent, appropriate, sustainable, and effective manner due to signs and symptoms of impaired concentration, persistent hallucinations, grossly inappropriate behavior, disturbed activities of daily living such as poor maintenance of personal hygiene, and memory loss.  The Board finds Dr. Newcomb's opinion regarding the Veteran's employability less persuasive because throughout the appeal period the Veteran has demonstrated his ongoing ability to perform the functions necessary to work as a truck driver, including on the date of that examination when he drove more than 120 miles to get to the appointment, despite his reports of experiencing road rage.  

Absent the minimum percentage requirements for basic eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a) being met, and given the evidence (summarized above) which does not show impairment due to service-connected disability that would preclude gainful employment, the Board concludes that referral of this matter for extraschedular consideration is not necessary, particularly in light of the December 2013 and December 2015 VA examination reports, which clearly do not establish that the Veteran's service-connected PTSD or other disabilities cause him to be unemployable. 

The preponderance of the evidence is against this claim for entitlement to TDIU for the period from December 20, 2012.  Therefore, there is no reasonable doubt to be resolved.  The appeal for this matter must be denied.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.

	(CONTINUED ON NEXT PAGE)



ORDER

For the period from December 20, 2012, entitlement to an initial rating in excess of 50 percent for PTSD is denied.

For the period from December 20, 2012, entitlement to a TDIU is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


